Defendant has appealed from an order of the Albany Special Term of the Supreme Court denying its application to change the place of trial of the actions from Saratoga county to Rensselaer county for the convemence of witnesses. By the same order the actions were consolidated but no appeal is taken from the ruling. In each action plaintiff seeks to recover damages for the death of Ms intestate wMch occurred on January 21, 1940, when an automobile in wMch decedents were riding collided with one of defendant’s trains at a grade crossing in Rensselaer county. Defendant enumerates ten witnesses whose convemence it asserts will be promoted by a change of venue. The witnesses, with one exception, a photographer, are employees of defendant, and five of them are non-residents of tMs State. Two of plaintiff’s proposed witnesses, an engineer and a photographer, are residents of the county of Saratoga. The convenience of none of the witnesses on either side need be considered on tMs appeal. The order appealed from is discretionary. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffernan and Poster, JJ.